First Action Interview Step 1 Rejection Detail
Introduction
1.	This office action is in response to Applicant’s submission filed on 4/27/2020.   Claims 1-20 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 4/27/2020 have been accepted and considered by the Examiner.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on April 28, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 5, 7, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20210110411 (Pollak et al, hereinafter “Pollak”) in view of U.S. Patent Pub. No. 20210133509 (Wall et al., hereinafter “Wall”).
With respect to Claim 1, Pollak teaches:
In a digital medium environment for classifying a role, a method implemented by a computing device, the method comprising:
receiving, by the computing device, data describing a corpus of text that is associated with a user ID; (Paragraph 45 describes that a web crawler 180 generates descriptive data (cited as “a corpus of text”) for inclusion in a descriptive data structure that the classification engine 140 maps to an indication of whether the target entity (cited as “a user ID”) is a decision-maker.)
generating, by the computing device, a classification of the role by a second machine learning model by processing the feature values, the classification of the role indicating a relationship of the user ID with respect to a product or service; (Paragraph 40 describes that an example of the classification engine 140 applies a role-classification model 145, which is associated with a specific offering (e.g., a product or a service), to the descriptive data structure to determine a probability that the target entity is a member of a decision-making group with respect to the specific offering.) and
outputting, by the computing device, an indication of the classification of the role for display in a user interface of a display device.  (Paragraph 68 describes that the customization engine 160 transmits the customized content (cited as “an indication”) to a user device 105 of the target entity.)
Pollak does not explicitly describe:
“generating, by the computing device, feature values of features by a first machine learning model by processing the corpus of text, the features representing questions with respect to the corpus of text and the feature values representing answers to the questions included in the corpus of text.”
However, paragraph 357 of Wall describes a classifier in which the features are questions and the feature values are the answers to the questions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first learning model of Wall into the system of Pollak to efficiently determine a classification, as described in paragraph 376 of Wall.
With regard to Claim 2, Pollak describes “receiving a user input defining the user ID, the user input received via the user interface.”  Paragraph 52 of Pollak describes that if a user device 105 of the target entity has interacted with an online resource, the agent 175 extracts one or more of the following as activity data from a log of the webserver 170: an identifier of the user device 105, such as a Media Access Control 
With regard to Claim 5, Pollak describes “the classification of the role is at least one of a decision maker, a champion, a detractor, or an influencer.” Paragraph 73 of Pollak describes that the roles can include decision maker or influencer.
With regard to Claim 7, Pollak describes “forming a communication for receipt by a client device associated with the user ID, the communication including digital content based on the classification of the role.”  Paragraph 68 of Pollak describes that a content provider generates customized content, such as interactive customized content for the target entity. Further, the customized content could be tailored based on the target entity's being deemed a decision-maker for the target offering.
With regard to Claim 14, Pollak describes 
A system comprising:
a compilation module implemented at least partially in hardware of a computing device to: (Paragraph 81 describes that processor 402 can be an FPGA or ASIC (cited as “implemented at least partially in hardware”).)
receive a user input defining a user ID for role classification; (Paragraph 45 describes that a web crawler 180 generates descriptive data (cited as a corpus of text”) for inclusion in a descriptive data structure that the classification engine 140 maps to an indication of whether the target entity (cited as “a user ID”) is a decision-maker.) and
Paragraph 45 describes that a web crawler 180 generates descriptive data (cited as a corpus of text”) for inclusion in a descriptive data structure that the classification engine 140 maps to an indication of whether the target entity (cited as “a user ID”) is a decision-maker.)
a classification module implemented at least partially in the hardware of the computing device to generate a classification of a role by processing the feature values, the classification of the role indicating a relationship of the user ID with respect to a product or service; (Paragraph 40 describes that an example of the classification engine 140 applies a role-classification model 145, which is associated with a specific offering (e.g., a product or a service), to the descriptive data structure to determine a probability that the target entity is a member of a decision-making group with respect to the specific offering.) and
a display module implemented at least partially in the hardware of the computing device to output an indication of the classification of the role for display in a user interface. (Paragraph 68 describes that the customization engine 160 transmits the customized content (cited as “an indication”) to a user device 105 of the target entity.  Paragraph 41 describes that the customized content may include a link, which, when selected, causes the user device 105 automatically navigate to an online platform 165 to access an online resource, which would require a display module.)
Pollak does not explicitly describe “a feature module implemented at least partially in the hardware of the computing device to generate feature values of features 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the first learning model of Wall into the system of Pollak to efficiently determine a classification, as described in paragraph 376 of Wall.
With regard to Claim 15, Pollak describes “the classification of the role is at least one of a decision maker, a champion, a detractor, or an influencer.” Paragraph 73 of Pollak describes that the roles can include decision maker or influencer.
With regard to Claim 19, Pollak describes “a communication module implemented at least partially in the hardware of the computing device to form a communication for receipt by a client device associated with the user ID, the communication including digital content based on the classification of the role.”  Paragraph 68 describes that the customization engine 160 transmits customized content to a user device 105 of the target entity.  Paragraph 41 describes that the customized content may include a link, which, when selected, causes the user device 105 to automatically navigate to an online platform 165 to access an online resource.

7.	Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pollak in view of Wall and further in view of U.S. Patent Pub. No. 20210027018 (Lin et al., hereinafter “Lin”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the LSTM of Lin into the system of Pollak in view of Wall to obtain a prediction score, as described in paragraph 101 of Lin.
With regard to Claim 17, Pollak in view of Wall does not explicitly describe “the feature module includes a long short term memory model.”  However, paragraph 44 of Lin describes a classification model, and paragraph 52 describes that the model can be a long short term memory model.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the LSTM of Lin into the system of Pollak in view of Wall to obtain a prediction score, as described in paragraph 101 of Lin.

8.	Claims 4, 6, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pollak in view of Wall and further in view of Chapter 20 of “Building Machine Learning and Deep Learning Models on Google Cloud Platform: A Comprehensive Guide for Beginners” (Bisong).
	With regard to Claim 4, Pollak in view of Wall does not describe “the second machine learning model includes a logistic regression model.”  However, pages 243-246 of Bisong describe using a logistic regression model as a classifier.

With regard to Claim 6, Pollak in view of Wall does not describe “the indication includes a one-versus-rest probability.” However, page 247 of Bisong describes using a one-versus-rest probability classifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the one-versus-rest classifier of Bisong into the system of Pollak in view of Wall to allow for multi-class classification, as described on page 247 of Bisong.
With regard to Claim 16, Pollak in view of Wall does not describe “the indication includes a one-versus-rest probability.” However, page 247 of Bisong describes using a one-versus-rest probability classifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the one-versus-rest classifier of Bisong into the system of Pollak in view of Wall to allow for multi-class classification, as described on page 247 of Bisong.
With regard to Claim 18, Pollak in view of Wall does not describe “the classification module includes a logistic regression model.”  However, pages 243-246 of Bisong describe using a logistic regression model as a classifier.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the model of Bisong into the system of .

9.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pollak in view of Wall and further in view of U.S. Patent App. Pub. No. 20200073936 (Jankowski et al, hereinafter “Jankowski”)
	With regard to Claim 8, Pollak in view of Wall does not describe “the features include a sentiment of text included in the corpus of text and a tone of text included in the corpus of text.”  However, paragraph 79 of Jankowski describes a machine learning component that can learn a sentiment and tone of a text and then use that sentiment and tone in further analysis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tone and sentiment analysis of Jankowski into the system of Pollak in view of Wall to provide a customization effect, as described at paragraph 18 of Jankowski.
With regard to Claim 20, Pollak in view of Wall does not describe “the features include a sentiment of text included in the corpus of text and a tone of text included in the corpus of text.”  However, paragraph 79 of Jankowski describes a machine learning component that can learn a sentiment and tone of a text and then use that sentiment and tone in further analysis.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tone and sentiment analysis of .

10.	Claims 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pollak in view of U.S. Patent Pub. No. 20190340239 (Boxwell et al., hereinafter “Boxwell”) and further in view of Bisong.
With regard to Claim 9, Pollak describes:
 In a digital medium environment to train a first machine learning model for role classification, a system comprising:
at least one computing device; (Paragraph 81 describes processor 402.) and
a role module implemented at least partially in hardware of the at least one computing device to: (Paragraph 81 describes that processor 402 can be an FPGA or ASIC (cited as “implemented at least partially in hardware”).)
receive a first set of training data including a training classification and training feature values of features, and the training classification is indicative of a relationship of the ID with respect to a product or service; (Paragraph 75 describes that role classification model 145 (cited as “a first machine learning model”) is trained with seed data described in paragraph 74.)
generate a candidate classification by processing the training feature values using the first machine learning model. (Paragraph 77 describes that training model 145 includes recognizing decision makers, one of the classifications.)
Pollock does not explicitly describe “the training features values generated by a second machine learning model by processing a corpus of text associated with an ID” 
Paragraph 39 of Boxwell describes using a second machine learning model 134 to process a corpus of text 105 to generate feature values 142.  (Paragraph 52 of Pollak describes that a corpus of text is associated with an ID.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the second learning model 134 of Boxwell into the system of Pollak to efficiently determine if a candidate answer is correct, as described at paragraph 12 of Boxwell.
Pollock in view of Boxwell does not explicitly describe “train the first machine learning model by comparing the candidate classification to the training classification using a first loss function.”
However, page 246 of Bisong describes training a logistic regression classification model using a cost (loss) function.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the loss function of Bisong into the system of Pollak in view of Bozwell to efficiently train the model, as described at page 246 of Bisong.
With regard to Claim 11, Pollak describes “the candidate classification is at least one of a decision maker, a champion, a detractor, or an influencer.” Paragraph 73 of Pollak describes that the roles can include decision maker or influencer.
	With regard to Claim 12, Pollak describes “the ID is a client device ID.”  Paragraph 52 of Pollak describes that if a user device 105 of the target entity has .  

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pollak in view of Boxwell and Bisong and further in view of U.S. Patent Pub. No. 20210073631 (Kadayam Viswanathanet al., hereinafter “Kad”).
	With regard to Claim 10, Pollak does not explicitly describe “the role module is further implemented to:
receive a second set of training data including the corpus of text, the features, and ground truth feature values;
generate candidate feature values by processing the corpus of text and the features using the second machine learning model; and
train the second machine learning model by comparing the candidate feature values to the ground truth feature values using a second loss function.”
However, paragraph 79 of Kad describes a device with two machine learning models, a Bayesian Neural Network (BNN) (cited as “a first machine learning model”) and Artificial Neural Network (ANN) (cited as “a second machine learning model”).  The ANN receives the output of the BNN and ground truth values and process them with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ANN and BNN of Kad into the system of Pollak in view of Boxwell and Bisong to increase the accuracy of the system, as described in paragraph 68 of Kad.

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pollak in view of Boxwell, Bisong, and Lin.
	Pollak in view of Boxwell does not explicitly describe “the first machine learning model includes a logistic regression model and the second machine learning model includes a long short term memory model.”
However, pages 243-246 of Bisong describe using a logistic regression model as a classifier.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the model of Bisong into the system of Pollak in view of Boxwell to avoid inaccurate decision boundaries, as described on page 244 of Bisong.
	Pollak in view of Boxwell and Bisong does not explicitly describe “the second machine learning model includes a long short term memory model.”
However, paragraph 44 of Lin describes a classification model, and paragraph 52 describes that the model can be a long short term memory model.  
.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20180374025 (Kotamraju et al.) also describes a device that classifies roles of users.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/EDWARD TRACY JR./Examiner, Art Unit 2656        

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656